                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

ANTHONY FOWLKES                                                             PLAINTIFF

v.                                 NO. 4:17-CV-563-JLH

TIM RYALS, et al.                                                        DEFENDANTS

                                         ORDER

       The Court has received and reviewed the Partial Recommended Disposition

(“Recommendation”) filed by Magistrate Judge Beth Deere. After a careful review of

Mr. Fowlkes’s timely objections, and upon a de novo review of the record, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as

this Court’s findings in all respects.

       Mr. Fowlkes’s claims against the DOE Defendant and his claims against

Defendant Dixon are all DISMISSED without prejudice.

       The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma pauperis

appeal taken from this order would be considered frivolous and not in good faith.

       IT IS SO ORDERED this 20th day of November, 2018.



                                                _______________________________
                                                UNITED STATES DISTRICT JUDGE
